Citation Nr: 0402459	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  98-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pulmonary fibrosis 
and/or pleural fibrosis consistent with asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946 and from December 1950 to April 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


REMAND

In August 2002, the Board undertook additional evidentiary 
development on the claim pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2003).  This development was completed, 
and associated with the claims file.  Specifically, the 
veteran was accorded a VA examination for the purpose of 
determining the nature and etiology of the veteran's 
asbestosis related disorder in December 2001.  In an April 
2003 decision, the Board denied the veteran's claim for 
service connection for asbestosis relying on the opinion 
expressed in the December 2001 examination.  

In July 2003, the veteran's representative filed a motion to 
vacate the Board's April 2003 decision on the basis that the 
veteran was not afforded due process as required by Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In that case, the United States Court of 
Appeals for the Federal Circuit invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, a waiver had not been 
received.  In December 2003, the Board granted the veteran's 
motion to vacate the Board's April 2003 decision.  38 C.F.R. 
§ 20.904 (2003).  

In addition, the veteran has submitted additional evidence in 
support of his claim consisting of a statement dated in April 
2003 from a law firm regarding post service settlement monies 
for asbestos exposure.  The veteran has not waived RO 
consideration of this evidence.  



Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Then, the RO should readjudicate the 
claim for service connection for 
pulmonary fibrosis and/or fibrosis 
consistent with asbestosis with 
consideration of additional evidence as 
noted.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




